Luke, J.
1. The excerpts from the charge of the court complained of, when read, in connection with the entire charge, were not misleading or confusing to the jury.: One of the excerpts complained of is almost identical in words with the charge approved in Wrightsville & Tennille R. Co. v. Tompkins, 9 Ga. App. 154 (70 S. E. 955). See also Atkinson v. Swords, 11 Ga. App. 167 (74 S. E. 1093). In addition the court, in approving this ground of motion for a new trial, certifies that on the trial of the ease the movant urged the decision in Wrightsville & Tennile R. Co. v. Tompkins, supra, as the law controlling as to the plaintiff’s right to recover. See Wholesale Mercantile Co. v. Jackson, 2 Ga. App. 776 (59 S. E. 106); Burley v. State, 130 Ga. 343 (60 S. E. 1006).
2. The question of negligence was for determination by the jury, and there was evidence to authorize the verdict, which has the approval of the trial judge. Eor none of the reasons assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and Jenkins, J., concur.